OMB APPROVAL OMB Number: 3235-0578 Expires: February 29, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03790 Pear Tree Funds 55 Old Bedford Road, Lincoln, MA01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) 781-259-1144 (Registrant’s telephone number) Date of fiscal year end:March 31 Date of reporting period: December 31, 2015 Item 1. Schedule of Investments PEAR TREE POLARIS SMALL CAP FUND SCHEDULE OF INVESTMENTS December 31, 2015 Common Stock - 95.1% Shares Value AIRLINES - 2.0% Spirit Airlines, Inc. (a) Virgin America Inc. (a)(b) AUTO COMPONENTS - 1.5% Motorcar Parts of America, Inc. (a) BUILDING PRODUCTS - 2.0% NCI Building Systems, Inc. (a) Trex Company, Inc. (a) CAPITALMARKETS - 1.8% Greenhill & Co., Inc. Hercules Technology Growth Capital, Inc. CHEMICALS - 2.2% Ferro Corporation (a) COMMERCIAL BANKS - 23.5% Ameris Bancorp (c) Astoria Financial Corporation BNC Bancorp Brookline Bancorp, Inc. Bryn Mawr Bank Corporation Central Pacific Financial Corporation CoBiz Financial, Inc. Colony Bankcorp, Inc. (a) Dime Community Bancshares, Inc. F.N.B. Corporation International Bancshares Corporation Pinnacle Financial Partners, Inc. Southwest Bancorp, Inc. COMMERCIAL SERVICES & SUPPLIES - 0.3% ARC Document Solutions, Inc. (a) CONSTRUCTION & ENGINEERING - 1.5% Tutor Perini Corporation (a) CONSTRUCTION MATERIALS - 1.4% U.S. Concrete, Inc. (a) DIVERSIFIED TELECOMMUNICATIONS-1.5% FairpointCommunications, Inc. (a) ELECTRIC UTILITIES - 1.6% ALLETE, Inc. HEALTH CARE EQUIPMENT & SUPPLIES - 3.3% Natus Medical, Inc. (a) HOTELS, RESTAURANTS & LEISURE - 1.3% Papa Johns International, Inc. INSURANCE - 1.5% United Insurance Holdings Corporation IT SERVICES - 4.4% Alliance Data Systems Corporation (a) Cardtronics, Inc. (a) Luxoft Holding, Inc. (a) LIFE SCIENCES TOOLS & SERVICES - 1.0% Cambrex Corporation (a) MACHINERY - 1.5% Greenbrier Companies, Inc. (The) MEDIA - 10.5% Cinemark Holdings, Inc. Entravision Communications Corporation, Class A IMAX Corporation (a) National CineMedia, Inc. Regal Entertainment Group (b) OIL, GAS & CONSUMABLE FUELS - 1.1% Diamondback Energy, Inc. (a) PROFESSIONAL SERVICES - 3.5% Kforce, Inc. (a) WageWorks, Inc. (a) REAL ESTATE MANAGEMENT & DEVELOPMENT - 0.0% RMR Group Inc. REAL ESTATE TRUSTS (REITS) - 13.6% Brandywine Realty Trust DuPont Fabros Technology, Inc. Education Realty Trust, Inc. (a) EPR Properties Hersha Hospitality Trust Physicians Realty Trust Select Income Reit ROAD & RAIL - 1.5% Swift Transportation Company (a) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT- 4.4% Ambarella, Inc. (a) Canadian Solar, Inc. (a) Integrated Device Technology, Inc. (a) Microsemi Corporation (a) SOFTWARE- 1.3% Verint Systems, Inc. (a) SPECIALTY RETAIL - 2.6% Asbury Automotive Group, Inc. (a) Restoration Hardware Holdings, Inc. (a) TEXTILES & APPAREL & LUXURY GOODS - 1.2% Deckers Outdoor Corporation (a) TRADING COMPANIES & DISTRIBUTORS- 3.1% Air Lease Corporation WESCO International, Inc. (a) TOTAL COMMON STOCK (Cost $ 73,740,449) SHORT TERM INVESTMENTS - 6.7% Par Value Value Money Market -6.7% State Street Bank Institutional Liquid Reserves $ $ (Cost $ 6,406,566) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 101.8% (Cost $ 80,147,015) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED -3.1 % Money Market - 3.1% Western Asset Institutional Cash Reserves - Inst. (Cost $ 2,982,189 ) TOTAL INVESTMENTS - 104.9 % (Cost $83,129,204 ) OTHER ASSETS & LIABILITIES (NET) - (4.9)% NET ASSETS - 100% (a) Non-income producing security (b) All or a portion of this security was out on loan. (c) A portion of this security is restricted. (d) At December 31, 2015, the unrealized appreciation of investments based on aggregate cost for federal tax purposes of $ 80,595,802 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation / (depreciation) $ The percentage of each investment category is calculated as a percentage of net assets. (d) At September 30, 2015, the unrealized appreciation of investments based on aggregate cost for federal tax purposes of $ was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ 0 Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value - Net unrealized appreciation / (depreciation) $ 0 Pear Tree Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2015: Quoted Prices Significant Other Significant Market Value at Small Cap In Active Markets Observable Inputs Unobservable Inputs December 31, 2015 Level 1 Level 2 Level 3 Total Common Stock * $ $ - $ - $ Real Estate Investment Trusts - - Short Term Investments - Total $ $ $ - $ * Refer to Schedule of Investments for breakout by industry . * Transfers between Levels are recognized at the end of the reporting period. * Small Cap Fund had no transfers at period end. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE QUALITY FUND SCHEDULE OF INVESTMENTS December 31, 2015 Common Stock - 100.0% Shares Value AEROSPACE & DEFENSE - 1.3% Precision Castparts Corp. $ United Technologies Corporation BEVERAGES - 3.3% Coca-Cola Company (The) CHEMICALS - 0.9% Johnson Matthey plc (c) Monsanto Company COMMUNICATIONS EQUIPMENT - 2.2% QUALCOMM Incorporated COMPUTERS & PERIPHERALS - 6.2% Apple, Inc. EMC Corporation International Business Machines Teradata Corporation (a) DISTRIBUTORS - 0.3% Genuine Parts Company ELECTRICAL EQUIPMENT - 1.6% Emerson Electric Co. Honeywell International Inc. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT & INSTRUMENTS - 0.3% Amphenol Corporation FOOD PRODUCTS - 4.5% Nestle, S.A. (c) Unilever N.V. (c) Unilever plc (c) FOOD STAPLES & DRUG RETAILING - 5.0% Costco Wholesale Corporation CVS Caremark Corporation PepsiCo, Inc. SYSCO Corporation Wal-Mart Stores, Inc. HEALTH CARE EQUIPMENT & SUPPLIES - 5.3% Becton, Dickinson and Company C. R. Bard, Inc. Intuitive Surgical, Inc. (a) Medtronic plc St. Jude Medical, Inc. Stryker Corporation Zimmer Holdings, Inc. HEALTH CARE PROVIDERS & SERVICES - 7.0% Anthem, Inc. Express Scripts Holding Company (a) Henry Schein, Inc. (a) Humana Inc. UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE - 1.8% Compass Group PLC (b)(c) McDonald's Corporation HOUSEHOLD PRODUCTS - 7.8% Church & Dwight Co., Inc. Colgate-Palmolive Company Procter & Gamble Company (The) Reckitt Benckiser Group plc INDUSTRIAL CONGLOMERATES - 2.2% 3M Company INTERNET & CATALOG RETAIL - 0.2% TripAdvisor, Inc. (a) INTERNET SOFTWARE & SERVICES - 6.4% Alphabet Inc. (a) Alphabet Inc. C (a) Sage Group plc (The) (c) IT CONSULTING & SERVICES - 2.5% Accenture plc Cognizant Technology Solutions Corporation (a) Paychex, Inc. MACHINERY - 2.6% Danaher Corporation Dover Corporation Illinois Tool Works, Inc. PERSONAL PRODUCTS - 0.1% Estee Lauder Companies, Inc. (The) PHARMACEUTICALS & BIOTECHNOLOGY - 11.9% Abbott Laboratories Amgen, Inc. AstraZeneca plc (c) Eli Lilly and Company Johnson & Johnson Novartis AG (c) Pfizer Inc. RETAILING - 0.3% TJX Companies, Inc. (The) SEMICONDUCTOR EQUIPMENTS & PRODUCTS - 0.6% Analog Devices, Inc. Xilinx, Inc. SOFTWARE & SERVICES - 15.8% Cisco Systems, Inc. Citrix Systems, Inc. (a) Intuit Inc. MasterCard Incorporated Microsoft Corporation Oracle Corporation PayPal Holdings, Inc. (a) SAP AG (b)(c) SPECIALTY RETAIL - 0.3% Bed Bath & Beyond Inc. (a) TEXTILES & APPAREL - 2.1% Burberry Group plc (c) LVMH Moët Hennessy-Louis Vuitton S.A. (c) Nike, Inc. B Swatch Group AG (The) (c) V.F. Corporation TOBACCO - 5.7% British American Tobacco p.l.c. (c) Philip Morris International, Inc. Reynolds American, Inc. TRADING COMPANIES & DISTRIBUTION - 0.3% W.W. Grainger, Inc. (b) WIRELESS TELECOMMUNICATIONS - 1.5% KDDI Corporation (a)(c) NTT DOCOMO, Inc. (a)(c) TOTAL COMMON STOCK (Cost $110,107,865) Short Term Investments - 0.2% Par Value Value State Street Bank & Trust Co., Repurchase Agreement $ .0%, 01/04/16, (Dated 12/31/15), Collateralized by210,000 par U.S. Treasury Note-3.5% due05/15/2020, Market Value $226,538, Repurchase Proceeds $217,748 (Cost $217,747) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 100.2% (Cost $110,325,612) Money Market - 1.4% Western Asset Institutional Cash Reserves - Inst. (Cost $1,735,204) TOTAL INVESTMENTS101.6% $ (Cost $112,060,816) OTHER ASSETS & LIABILITIES (NET) - (1.6%) NET ASSETS - 100% $ (a) Non-Income producing security (b) All or a portion of this security is out on loan (c) ADR - American Depositary Receipts (d) At December 31, 2015, the unrealized appreciation of investments based on aggregate cost for federal tax purposes of $110,486,110 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation / (depreciation) $ The percentage of each investment category is calculated as a percentage of net assets. Pear Tree Quality Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2015: Quoted Prices Significant Other Significant Market Value at Quality In Active Markets Observable Inputs Unobservable Inputs December 31, 2015 Level 1 Level 2 Level 3 Total Common Stock * $ $ - $ - $ Depository Receipts - - Short Term Investments - Total $ $ $ - $ * Refer to Schedule of Investments for breakout by industry . * Transfers between Levels are recognized at the end of the reporting period. * Quality Fund had no transfers at period end. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE PANAGORA DYNAMIC EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS December 31, 2015 Common Stock - 63.4% Shares Value BRAZIL - 2.8% Ambev SA (c) $ Banco do Brasil S.A. Companhia Brasileira de Distribuicao SP (c) Cyrela Brazil Realty S.A. Empreendimentos e Participacoes Energias do Brasil S.A. JBS S.A. KLABIN S.A. Petroleo Brasileiro S.A. (a) Petroleo Brasileiro S.A. (a)(c) Sul America S.A. Transmissora Alianca de Energia Eletrica S.A. CHINA - 11.6% Agricultural Bank of China, Class H Alibaba Group Holding Ltd. (a)(c) Baidu, Inc. Bank of China Ltd., H Beijing Capital International Airport Co., Ltd. H China Construction Bank Corporation China Life Insurance Co,. Limited China Petroleum & Chemical Corporation China Telecom Corporation Limited China Yuchai International Ltd. Datang International Power Generation Co., Ltd. Dongfeng Motor Group Company Limited Great Wall Motor Co., Ltd. Guangzhou R&F Properties Co., Ltd. H Huaneng Power International Inc. H Industrial & Commercial Bank of China Ltd. Jiangsu Expressway Co. Ltd. - H PetroChina Company Limited Ping An Insurance Group H Share Shanghai Electric Group Company Ltd. H (b) Sino-Ocean Land Holdings Ltd. Sinotrans Ltd. H Shares Zhejiang Expressway Co., Ltd. CZECH REPUBLIC - 0.5% CEZ A.S. HONG KONG - 7.2% ANTA Sports Products, Ltd. Central China Real Estate Ltd. China Jinmao Holdings Group Ltd. China Mobile Limited Chongqing Rural Commercial Bank Co. CK Hutchison Holdings Ltd. CNOOC Limited KWG Property Holding Limited Longfor Properties Co., Ltd. Orient Overseas (International) Limited Pacific Textiles Holdings Ltd. Tencent Holdings Limited HUNGARY - 0.8% MOL Hungarian Oil an Gas Nyrt. Richter Gedeon Nyrt INDIA - 4.8% Apollo Tyres Ltd. Bharat Petroleum Corporation Ltd. Cairn India Ltd. Chambal Fertilizers & Chemicals Ltd. Grasim Industries Limited Hindustan Petroleum Corporation Ltd. Hindustan Zinc Ltd. Housing Development Finance Corp Ltd. IFCI Ltd. Indiabulls Housing Finance Limited IndianOil Corporation Ltd. Infosys Technologies Ltd. (c) Power Finance Corporation Limited Reliance Industries Ltd. Rural Electrification Corporation Limited SRF Limited Tata Chemicals Ltd. Tata Consultancy Services Ltd. United Phosphorus Limited INDONESIA - 0.5% PT Indofood CBP Sukses Makmur Tbk PT Matahari Putra Prima Tbk PT United Tractors Tbk MALAYSIA - 1.4% British American Tobacco (Malaysia) Berhad Cahya Mata Sarawak Berhad DiGi.Com Berhad JCY International Berhad Lafarge Malaysia Berhad Malaysia Building Society Berhad MISC Berhad Telekom Malaysia Berhad YTL Corporation Berhad MEXICO - 1.8% America Movil S.A.B. de C.V., Series L Controladora Comercial Mexicana S.A. de C.V. Fomento Economico Mexicano S.A.B. (c) GRUMA, S.A.B. de C.V., Series B Grupo Televisa S.A.B. (c) Telesites, S.A.B. de C.V. (a) PERU - 0.6% Credicorp Ltd. PHILIPPINES - 1.0% Aboitiz Equity Ventures, Inc. Aboitiz Power Corporation BDO Unibank, Inc. Globe Telecom, Inc. Megaworld Corporation Nickel Asia Corporation Puregold Price Club, Inc. Security Bank Corporation Semirara Mining and Power Corporation POLAND - 1.0% Asseco Poland S.A. KGHM Polska Miedz S.A. PGE S.A. Tauron Polska Energia S.A. RUSSIA - 2.3% Gazprom (c) LUKoil P.J.S.C. (c) MMC Norilsk Nickel P.J.S.C. (c) Severstal (b)(d) SINGAPORE - 1.2% ComfortDelGro Corporation Limited Mapletree Industrial Trust Singapore Airlines Limited Yangzijiang Shipbuilding Holdings Limited SOUTH AFRICA - 4.5% African Rainbow Minerals Limited AVI Limited Barloworld Limited FirstRand Limited Investec Ltd. Liberty Holdings Limited Mediclinic International, Ltd. Mondi Limited MTN Group Limited Naspers Limited N Shs Netcare Limited RMB Holdings Ltd. Sappi Ltd. (a) Sasol Ltd. Standard Bank of South Africa Ltd. Tsogo Sun Holdings Ltd. SOUTH KOREA - 8.5% BGF Retail Co., Ltd. Coway Co., Ltd. GS Retail Co., Ltd. (b) Hanwha Corporation Hite Jinro Co., Ltd. Hyosung Corporation Hyundai Motor Company Ltd. Hyundai Steel Co., Ltd. Kangwon Land Inc. KT&G Corporation LG Display Co., Ltd. Samsung Electronics Company, Ltd. Shinhan Financial Group Co., Ltd. SK Hynix Inc. SK Telecom Co., Ltd. (b)(c) Woori Bank TAIWAN - 10.7% ASUSTeK Computer, Inc. Chailease Holding Co., Ltd. Chinatrust Financial Holding Co., Ltd. Chunghwa Telecom Co., Ltd. CTCI Corporation Farglory Land Development Co., Ltd. Fubon Financial Holding Co., Ltd. Highwealth Construction Corp. Hon Hai Precision Industry Co., Ltd. Innolux Corporation Kings Town Bank MediaTek, Inc. Mega Financial Holding Co., Ltd. Pegatron Corporation Pou Chen Corporation Powertech Technology, Inc. Realtek Semiconductor Corporation Ruentex Development Company Limited Ruentex Industries Ltd. Simplo Technology Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Transcend Information, Inc. United Microelectronics Corporation Vanguard International Semiconductor Corp. Wan Hai Lines, Ltd. THAILAND - 1.1% Delta Electronics PCL Krung Thai Bank PCL Thanachart Capital PCL TURKEY - 0.9% Eregli Demir ve Celik Fabrikalari T.A.S. Tofas Turk Otomobil Fabrikasi A.S. Turk Hava Yollari A.O. (a) Turkiye Is Bankasi A.S. UNITED ARAB EMERATES - 0.2% Abu Dhabi Commercial Bank TOTAL COMMON STOCK (Cost $84,805,010) Preferred Stock - 1.8% BRAZIL - 0.7% Banco Bradesco S.A. Cia Energetica de Sao Paulo Itau Unibanco Holding S.A. Metalurgica Gerdau S.A. SOUTH KOREA - 1.1% Samsung Electronics Co. Ltd. TOTAL PREFERRED STOCK (Cost $3,782,871) Mutual Funds - 34.1% UNITED STATES - 34.1% Pear Tree PanAgora Risk Parity Emerging Markets Fund* (Cost 48,464,163) Rights - 0.0% BRAZIL - 0.0% Banco Bradesco S.A. (a) (Cost $0) Short Term Investments - 0.6% Par Value Value State Street Bank & Trust Co., Repurchase Agreement $ .0%, 01/04/16, (Dated 12/31/15), Collateralized by630,000 par U.S. Treasury Note-3.5% due05/15/2020, Market Value $679,613, Repurchase Proceeds $662,028 (Cost $662,027) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) (Cost $137,714,071) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 1.4% Money Market - 1.4% Western Asset Institutional Cash Reserves - Inst. (Cost $1,558,138) $ TOTAL INVESTMENTS - 101.3% (Cost $139,272,209) OTHER ASSETS & LIABILITIES (Net) - (1.3%) NET ASSETS - 100% $ * Investment in affiliated security. This Fund is advised by Pear Tree Advisors, Inc. which also serves as advisor to Pear Tree PanAgora Dynamic Emerging Markets Fund. (a) Non-income producing security. (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts (d) GDR - Global Depositary Receipts (e) At December 31, 2015, the unrealized appreciation of investments based on aggregate cost for federal tax purposes of $138,056,126 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation / (depreciation) $ The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Financials 17.0% Information Technology 15.7% Industrials 5.5% Consumer Discretionary 5.4% Telecommunication Services 4.7% Energy 4.5% Consumer Staples 4.4% Materials 4.2% Utilities 2.6% Health Care 1.2% Mutual Funds 34.1% Cash and Other Assets (Net) 0.7% Pear Tree Emerging Markets Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2015: Quoted Prices Significant Other Significant Market Value at Emerging Markets In Active Markets Observable Inputs Unobservable Inputs December 31, 2015 Level 1 Level 2 Level 3 Total Common Stock * $ $ $ - $ Common stock Units - Depository Receipts - - Mutual Funds - - Preferred Stock - - Real Estate Investment Trust - - Rights - - Short Term Investments - Total $ $ $ 0 $ *Refer to Schedule of Investments for breakout by country. *Transfers between Levels are recognized at the end of the reporting period. *Emerging Markets Fund transferred $13,948,414 out of Level 1 into Level 2. *Common Stock, Common Stock Unit and Preferred Stock labeled as Level 2 balance consists of the market value of the associated Level 2 investments in the following industries : Emerging Markets Automobiles $ Banks Beverages Chemicals Diversified Financials Electric Utilities Electronic Equipment & Instruments Food & Drug Retailing Food Products Hotels Retaurants & Leisure Household Durables Industrial Conglomerates Insurance Machinery Metals & Mining Oil & Gas Paper & Forest Products Pharmaceuticals & Biotechnology Real Estate Semiconducter Equipment & Products Software & Services Tobacco Wireless Telecommunication Services $ Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE PANAGORA RISK PARITY EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS December 31, 2015 Common Stock - 91.4% Shares Value BRAZIL - 2.7% Banco do Brasil S.A. $ BRF S.A. CCR S.A. Cetip S.A. Mercados Organizados CIA Paranaense de Energia (c) Cielo S.A. Companhia Energetica de Minas Gerais (c) Cosan S.A. Industria e Comercio CPFL Energia S.A. (a)(c) Embraer S.A. (c) Fibria Celulose S.A. Gerdau S.A. (c) Hypermarcas S.A. (a) KLABIN S.A. Localiza Rent a Car S.A. Lojas Americanas S.A. Lojas Renner S.A Natura Cosméticos S.A. Odontoprev S.A. Porto Seguro S.A. Qualicorp S.A. Raia Drogasil S.A. Telefonica Brasil S.A. (c) TIM Participacoes S.A. (c) Totvs S.A. Tractebel Energia S.A. Transmissora Alianca de Energia Eletrica S.A. Ultrapar Participacoes S.A. Vale S.A. Weg S.A. CHILE - 5.0% AES Gener S.A. Aguas Andinas S.A. Banco de Chile Banco de Crédito e Inversiones Banco Santander Chile (c) Cencosud S.A. Colbun S.A. Compania Cervecerias Unidas S.A. (c) Corpbanca S.A. (c) Empresa Nacional de Electricidad S.A. (c) Empresa Nacional de Telecomunicaciones S.A. Empresas CMPC S.A. Empresas Copec S.A. Enersis S.A. (c) LATAM Airlines Group S.A. (a) Quimica y Minera de Chile S.A. (c) S.A.C.I. Falabella Sonda S.A. CHINA - 3.5% Air China Ltd H Shares Aluminum Corporation of China Limited H Shares (a) Anhui Conch Cement Company Limited H Bank of Communications Co., Ltd. H Beijing Capital International Airport Co., Ltd. H Beijing Enterprises Holdings Limited Belle International Holdings Limited Brilliance China Automotive Holdings, Ltd. BYD Co., Ltd. H Shares (a) China Coal Energy Co., Ltd. (b) China Communications Construction Co., Ltd., Class H China Communications Services Corporation Ltd. H China Construction Bank Corporation China Longyuan Power Group H China National Building Material Co., Ltd. H China Oilfield Services Limited H China Petroleum & Chemical Corporation China Pharmaceutical Group Limited China Shenhua Energy Co., Ltd. China Shipping Container Lines Co., Ltd. H (a) China Taiping Insurance Holdings Co., Ltd. (a) China Telecom Corporation Limited Chongqing Changan Automobile Co., Ltd. B CITIC Pacific Ltd. Datang International Power Generation Co., Ltd. Dongfeng Motor Group Company Limited ENN Energy Holdings Ltd. Fosun International Haitian International Holdings Ltd. Huadian Power International Corp. Ltd. Class H Huaneng Power International Inc. H Industrial & Commercial Bank of China Ltd. Jiangsu Expressway Co. Ltd. - H Kingsoft Corporation Ltd. PetroChina Company Limited (c) Qihoo 360 Technology Co. Ltd. (a)(c) Shandong Weigao Group Medical Polymer Co., Ltd. Shanghai Fosun Pharmaceutical Group Class H Shanghai Pharmaceuticals Holding Co., Ltd. Shenzhou International Group Sino Biopharmaceutical Limited Sino-Ocean Land Holdings Ltd. Sinopec Shanghai Petrochemical Co., Ltd. (a) Sinopharm Group Co., Ltd. H Tingyi (Cayman Islands) Holding Corporation Tsingtao Brewery Co., Ltd. Yanzhou Coal Mining Company Limited (b) Zhejiang Expressway Co., Ltd. Zijin Mining Group Co., Ltd. ZTE Corporation H COLOMBIA - 1.3% Cementos Argos S.A. Corp Financiera Colombiana S.A. Corporación Financiera Colombiana S.A. Ecopetrol S.A. Grupo Argos S.A. Grupo de Inversiones Suramericana SA Interconexión Electrica S.A. CZECH REPUBLIC - 0.8% CEZ A.S. Komercni Banka A.S. Telefónica Czech Republic, A.S. EGYPT - 0.9% Commercial International Bank Global Telecom Holding S.A.E. (a)(d) Talaat Moustafa Group (TMG) Holding GREECE - 1.3% Alpha Bank A.E. (a) Eurobank Ergasias S.A. (a) Folli-Follie S.A. Hellenic Telecommunication Organization S.A. Jumbo S.A. (a) Opap S.A. Piraeus Bank S.A. (a) Public Power Corporation S.A. (a) Titan Cement Company S.A. HONG KONG - 1.9% AAC Technologies Holdings Inc. (b) Alibaba Health Information Technology Ltd. (a) ANTA Sports Products, Ltd. China Gas Holdings Ltd. China Jinmao Holdings Group Ltd. China Mengniu Dairy Company Limited China Merchants Holdings International Co., Ltd. China Mobile Limited China Resources Enterprise China Resources Gas Group Limited China Resources Power Holdings Co., Ltd. China Unicom (Hong Kong) Limited (c) GCL-Poly Energy Holdings Ltd. Guangdong Investment Limited Hanergy Thin Film Power Group Ltd. (a) - Hengan International Group Co., Ltd. Lenovo Group Limited Semiconductor Manufacturing International Corp. (a) Shanghai Industrial Holdings Limited Sihuan Pharmaceutical Holdings Group Ltd. Soho China Limited Sun Art Retail Group Ltd. Tencent Holdings Limited Want Want China Holdings Limited HUNGARY - 0.7% MOL Hungarian Oil an Gas Nyrt. OTP Bank Nyrt. Richter Gedeon Nyrt INDONESIA - 7.1% PT Adaro Energy Tbk PT AKR Corporindo Tbk PT Astra Agro Lestari Tbk PT Astra International Tbk PT Bank Central Asia Tbk PT Bank Danamon Indonesia Tbk PT Bank Mandiri Tbk PT Bank Negara Indonesia (Persero) Tbk PT Bank Rakyat Indonesia Tbk PT Bumi Serpong Damai Tbk PT Charoen Pokphand Indonesia Tbk PT Global Mediacom Tbk PT Gudang Garam Tbk PT Indocement Tunggal Prakarsa Tbk PT Indofood CBP Sukses Makmur Tbk PT Indofood Sukses Makmur Tbk PT Jasa Marga (Persero) Tbk PT Kalbe Farma Tbk PT Lippo Karawaci Tbk PT Matahari Department Store Tbk PT Media Nusantara Citra Tbk PT Perusahaan Gas Negara (Persero) Tbk PT Semen Indonesia (Persero) Tbk PT Summarecon Agung Tbk PT Surya Citra Media Tbk PT Telekomunikasi Indonesia Tbk (c) PT Unilever Indonesia Tbk PT United Tractors Tbk PT XL Axiata Tbk (a) Tower Bersama Infrastructure (a) MALAYSIA - 6.4% AirAsia Berhad Alliance Financial Group Berhad AMMB Holdings Berhad Astro Malaysia Holdings Berhad Axiata Group Berhad Berjaya Sports Toto Berhad British American Tobacco (Malaysia) Berhad Bumi Armada Berhad CIMB Group Holdings Berhad Dialog Group Berhad DiGi.Com Berhad Felda Global Ventures Holdings Berhad Gamuda Berhad Genting Berhad Genting Malaysia Berhad Genting Plantation Berhad Hong Leong Bank Berhad Hong Leong Financial Group Berhad IHH Healthcare Berhad IJM Corporation Berhad IOI Corporation Berhad IOI Properties Group Berhad Kuala Lumpur Kepong Berhad Lafarge Malaysia Berhad Malayan Banking Berhad Malaysia Airports Holdings Berhad Maxis Berhad MISC Berhad Petronas Chemicals Group Berhad Petronas Dagangan Berhad Petronas Gas Berhad PPB Group Berhad Public Bank Bhd SapuraKencana Petroleum Berhad Sime Darby Berhad Telekom Malaysia Berhad Tenaga Nasional Berhad UMW Holdings Berhad Westports Holdings Bhd YTL Corporation Berhad YTL Power International Berhad MEXICO - 5.6% Alfa S.A.B. de C.V., Series A America Movil S.A.B. Series L (c) Arca Continental S.A.B. de C.V. Cemex S.A. de C.V.(a)(c) Cemex S.A.B. CPO (a) Coca-Cola FEMSA SAB de C.V. (c) Compartamos, S.A.B de C.V. Controladora Comercial Mexicana S.A. de C.V. El Puerto de Liverpool S.A.B. de C.V. Fibra Uno Administracion S.A. de C.V. Fomento Economico Mexicano S.A.B. (c) GRUMA, S.A.B. de C.V., Series B Grupo Aeroportuario del Pacifico S.A.B. (c) Grupo Aeroportuario del Sureste, S. A. B. de C.V., Series B Grupo Bimbo, S.A. de C.V. (a) Grupo Carso SAB de C.V., Series A1 Grupo Comercial Chedraui S.A. de C.V Grupo Financiero Banorte SAB de C.V. Grupo Financiero Inbursa SAB de C.V. Grupo Lala SAB de C.V. Grupo Mexico S.A.B. de C.V., Series B Grupo Televisa S.A.B. (c) Industrias Penoles SAB de C.V. Kimberly-Clark de Mexico S.A. de C.V., Class A Mexichem SAB de C.V. OHL Mexico, S.A.B. de C.V. (a) Promotora Y Operadora de Infraestructura, S.A.B. de C.V. (a) Santander Mexico SAB de C.V. Wal-Mart de Mexico, S.A.B. de C.V. PERU - 0.7% Companhia de Minas Buenaventura S.A. (a)(c) Credicorp Ltd. Southern Copper Corporation (b) PHILIPPINES - 7.5% Aboitiz Equity Ventures, Inc. Aboitiz Power Corporation Alliance Global Group, Inc. Ayala Corporation Ayala Land Inc. Bank of the Philippine Islands BDO Unibank, Inc. DMCI Holdings, Inc. Energy Development Corporation Globe Telecom, Inc. GT Capital Holdings Inc. International Container Terminal Services, Inc. JG Summit Holdings, Inc. Jollibee Foods Corporation Megaworld Corporation Metro Pacific Investments Corporation Metropolitan Bank & Trust Company Philippine Long Distance Telephone Company (b)(c) Philippine Long Distance Telephone Company (The) Robinsons Land Corporation SM Investments Corporation SM Prime Holdings, Inc. Universal Robina Corporation POLAND - 4.9% Alior Bank S.A. (a) Bank Handlowy w Warszawie S.A. Bank Millennium S.A. (a) Bank Pekao S.A. Bank Zachodni WBK S.A. CCC S.A. Cyfrowy Polsat S.A. (a) ENEA S.A. Energa S.A. Eurocash S.A. Grupa Azoty S.A. (a) Grupa LOTOS S.A. (a) KGHM Polska Miedz S.A. LPP S.A. 68 mBank S.A. Orange Polska S.A. PGE S.A. PKO Bank Polski S.A. (a) Polski Koncern Naftowy ORLEN S.A. Polskie Gornictwo Naftowe i Gazownictwo S.A. PZU S.A. Synthos S.A. Tauron Polska Energia S.A. QATAR - 6.3% Barwa Real Estate Company Q.S.C. Commercial Bank of Qatar Q.S.C. Doha Bank Q.S.C. Ezdan Holding Group Q.S.C. Industries Qatar Q.S.C. Masraf Al Rayan Q.S.C. Ooredoo Q.S.C. Qatar Electricity & Water Company Q.S.C. Qatar Gas Transport Company Limited (Nakilat) Q.S.C. Qatar Insurance Company Qatar Islamic Bank SAQ Qatar National Bank SAQ Vodafone Qatar RUSSIA - 2.9% ALROSA ao Federal Hydro-Generating Company RusHydro OAO Gazprom (c) Magnit OJSC (Reg S) (d) MegaFon (d) MMC Norilsk Nickel P.J.S.C. (c) Mobile TeleSystems (c) Moscow Exchange MICEX-RTS NovaTek OAO (Reg S) (d) OAO Rostelecom OC Rosneft OJSC (Reg S) (d) RusHydro P.J.S.C. (b)(c) Sberbank Severstal (d) Sistema JSFC (Reg S) (d) Tatneft PAO (c) VTB Bank OJSC SOUTH AFRICA - 4.6% African Bank Investments Limited (a) - Anglo American Platinum Limited (a) Anglogold Ashanti Ltd. (a)(c) Aspen Pharmacare Holdings Limited Barloworld Limited Bidvest Group Limited Discovery Ltd. Exxaro Resources Ltd. Foschini Limited Gold Fields Limited Gold Fields Ltd. (c) Growthpoint Properties Limited Hyprop Investments Limited Impala Platinum Holdings Limited (a) Imperial Holdings Limited Investec Ltd. Life Healthcare Group Holdings Ltd. Massmart Holdings Ltd. Mediclinic International, Ltd. MMI Holdings Ltd. Mondi Limited Mr Price Group Ltd. MTN Group Limited Naspers Limited N Shs Netcare Limited Pick n Pay Stores Ltd. Redefine Properties Ltd. Remgro Limited RMI Holdings Ltd. Sanlam Limited Sappi Ltd. (a) Sasol Ltd. Shoprite Holdings Ltd. Spar Group Limited (The) Steinhoff International Holdings N.V. Telkom South Africa Limited Tiger Brands Limited Truworths International Ltd. Vodacom Group (Proprietary) Limited Woolworths Holdings Limited SOUTH KOREA - 5.8% Amore Pacific Corporation Amorepacific Group BNK Financial Group, Inc. Celltrion Inc. (a) CJ CheilJedang Corp. Daelim Industrial Co., Ltd. Daewoo International Corporation Daewoo Securities Co., Ltd. DGB Financial Group Inc. Dongbu Insurance Co., Ltd. Doosan Heavy Industries & Construction Co., Ltd. GS Holdings Corp. Hana Financial Group, Inc. Hankook Tire Co. Ltd. Hanmi Pharmaceuticals, Co., Ltd. (a) 84 Hanmi Science Co., Ltd. (a) Hyosung Corporation Hyundai Marine & Fire Insurance, Co., Ltd. Hyundai Mobis Co.,Ltd. Hyundai Steel Co., Ltd. Hyundai Wia Corp. Industrial Bank of Korea Kangwon Land Inc. KB Financial Group Inc. Korea Aerospace Industries, Ltd. Korea Electric Power Corporation Korea Gas Corporation Korea Kumho Petrochemical Co., Ltd. Korea Zinc Co., Ltd. 92 KT Corporation (a)(c) KT&G Corporation LG Chem Ltd. LG Display Co., Ltd. LG Household & Healthcare 45 LG Innotek Co., Ltd. LG Uplus Corp. Lotte Chemical Corporation Lotte Confectionery Co. Ltd. 30 Lotte Shopping Co., Ltd. NCSoft Corporation NH Investment & Securities Co., Ltd. Orion Corporation 42 Paradise Co., Ltd. POSCO Samsung C&T Corp. Samsung Card Co, Ltd. Samsung Electro-Mechanics Co., Ltd. Samsung Electronics Company, Ltd. 33 Samsung Fire & Marine Insurance Co., Ltd. Samsung Life Insurance Co., Ltd Samsung SDI Company, Ltd. Shinhan Financial Group Co., Ltd. Shinsegae Co., Ltd. SK C&C Co., Ltd. SK Hynix Inc. SK Innovation Co., Ltd. SK Telecom Co., Ltd. (c) S-Oil Corp. Woori Bank Yuhan Co., Ltd. TAIWAN - 6.4% Asia Cement Corporation Asia Pacific Telecom Co., Ltd. (a) Chailease Holding Co., Ltd. Cheng Shin Rubber Industry Co., Ltd. Chicony Electronics Co., Ltd. China Airlines Ltd. (a) China Life Insurance Co,. Limited China Steel Corporation Chinatrust Financial Holding Co., Ltd. Chunghwa Telecom Co., Ltd. (c) Delta Electronics, Inc. Eclat Textile Co., Ltd. EVA Airways Corporation (a) Evergreen Marine Corporation Far Eastern New Century Corporation Far EasTone Telecommunications Co., Ltd. Feng Tay Enterprises Co., Ltd. First Financial Holding Company Ltd. Formosa Chemicals & Fiber Corporation Formosa Petrochemical Corporation Formosa Plastics Corporation Formosa Taffeta Co., Ltd. Fubon Financial Holding Co., Ltd. Giant Manufacturing Co., Ltd. Highwealth Construction Corp. HIWIN Technologies Corp. Hotai Motor Co., Ltd. Hua Nan Financial Holdings Co., Ltd. Lite-On Technology Corp. Mega Financial Holding Co., Ltd. Merida Industry Co., Ltd. Nan Ya Plastics Corporation OBI Pharma, Inc. (a) Pou Chen Corporation President Chain Store Corp. Realtek Semiconductor Corporation Ruentex Development Company Limited Ruentex Industries Ltd. SinoPac Financial Holdings Company Standard Foods Corporation Synnex Technology International Corp. Taishin Financial Holding Co., Ltd. Taiwan Cement Corporation Taiwan Cooperative Financial Holding Co., Ltd. Taiwan Fertilizer Co., Ltd. Taiwan Mobile Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. (c) TECO Electric & Machinery Co., Ltd. Uni-President Enterprises Corporation Wistron Corporation Yuanta Financial Holding Co., Ltd. Yulon Motor Co., Ltd. Zhen Ding Technology Holding Limited THAILAND - 5.8% Advanced Info Service For Rg Airports of Thailand PCL Bangkok Bank PCL(b)(e) Bangkok Dusit Medical Services PLC Banpu Public Company Limited (b) BEC World PCL BTS Group Holdings PCL (b) Bumrungrad Hospital PLC Central Pattana PCL Charoen Pokphand Foods PCL CP ALL PCL Delta Electronics PCL Glow Energy PCL Home Product Center PCL (b) Indorama Ventures Public Company Limited IRPC PCL Kasikornbank PCL Kasikornbank PCL (e) Krung Thai Bank PCL Minor International PCL PTT Exploration & Production PCL PTT Global Chemical PCL PTT PCL Siam Cement Pub Co-for Reg Siam Commercial Bank PCL Thai Oil PCL Thai Union Group PCL TMB Bank Public Company Limited True Corp. PCL (a) TURKEY - 4.6% Akbank T.A.S. Anadolu Efes Biracilik VE Arcelik A.S. BIM Birlesik Magazalar A.S. Coca-Cola Icecek A.S. Emlak Konut Gayrimenkul Yatirim Ortakligi A.S. Enka İnşaat ve Sanayi A.Ş. Eregli Demir ve Celik Fabrikalari T.A.S. Ford Otomotiv Sanayi A.S. Haci Omer Sabanci Holding A.S. Koç Holding A.S. Petkim Petrokimya Holding A.S. (a) TAV Havalimanlari Holding A.S. Tofas Turk Otomobil Fabrikasi A.S. Tupras - Turkiye Petrol Rafinerileri A.S. (a) Turk Hava Yollari A.O. (a) Turk Telekomunikasyon A.S. Turkcell Iletisim Hizmetleri A.S. Turkcell Iletisim Hizmetleri A.S. (a)(c) Turkiye Garanti Bankasi A.S. Turkiye Halk Bankasi A.S. Turkiye Is Bankasi A.S. Turkiye Sise ve Cam Fabrikalari A.S. Turkiye Vakiflar Bankasi T-d Ulker Biskuvi Sanayi A.S. Yapi ve Kredi Bankasi A.S. (b) United Arab Emerates - 4.7% Abu Dhabi Commercial Bank Aldar Properties PJSC Arabtec Holding Company PJSC (a) DP World Ltd. Dubai Financial Market PJSC Dubai Islamic Bank PSJ Emaar Malls Group P.J.S.C. (a) Emaar Properties PJSC Emirates Telecommunications Group Co. P.J.S.C. First Gulf Bank PJSC National Bank of Abu Dhabi PJSC TOTAL COMMON STOCK (Cost $44,294,314) Preferred Stock - 1.5% BRAZIL - 0.4% Banco Bradesco S.A. Centrais Eletricas Brasileiras S.A. Itausa-Investimentos Itau S.A. Lojas Americanas S.A. Suzano Papel e Celulose S.A. Vale S.A., Class A CHILE - 0.2% Embotelladora Andina S.A. COLOMBIA - 0.4% Bancolombia S.A Grupo Aval Acciones y Valores S.A. Grupo de Inversiones Suramericana S.A. RUSSIA - 0.2% AK Transneft OAO 19 Surgutneftegas OAO SOUTH KOREA - 0.3% Hyundai Motor Company Ltd. LG Chem Ltd. Samsung Electronics Co. Ltd. 50 TOTAL PREFERRED STOCK (Cost $834,508) Exchange Traded Funds - 1.5% United States - 1.5% iShares MSCI Emerging Markets Index Fund Vanguard FTSE Emerging Markets ETF WisdomTree India Earnings Fund (Cost $594,732) Exchange Traded Notes - 5.1% United Kingdom - 5.1% iPath MSCI India Index ETN (a) (Cost $1,838,007) Rights - 0.0% BRAZIL - 0.0% Banco Bradesco S.A. (a) 66 (Cost $0) HONG KONG - 0.0% GCL-Poly Energy Holdings Ltd. 54 (Cost $0) Warrants - 0.0% THAILAND - 0.0% Indorama Ventures Public Company Limited 1 0 (Cost $0) Short Term Investments - 0.8% Par Value Value State Street Bank & Trust Co., Repurchase Agreement $ .0%, 01/04/16, (Dated 12/31/15), Collateralized by330,000 par U.S. Treasury Note-3.5% due05/15/2020, Market Value $355,988, Repurchase Proceeds $348,225 (Cost $348,225) TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) (Cost $47,909,786) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 1.5% Money Market - 1.5% Par Value Value Western Asset Institutional Cash Reserves - Inst. (Cost $635,834) $ $ TOTAL INVESTMENTS - 101.8% (Cost $48,545,620) OTHER ASSETS & LIABILITIES (Net) - (1.8%) NET ASSETS - 100% $ (a) Non-income producing security. (b) All or a portion of this security was out on loan. (c) ADR - American Depository Receipts (d) GDR - Global Depository Receipts (e) NVDR - Non-Voting Depository Receipts (f) At March 31, 2015, the unrealized appreciation of investments based on aggregate cost for federal tax purposes of $47,974,902 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation / (depreciation) $ The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Financials 19.4% Telecommunication Services 11.7% Industrials 11.0% Consumer Staples 10.2% Consumer Discretionary 9.6% Materials 8.9% Utilities 8.4% Energy 6.9% Health Care 4.0% Information Technology 2.7% Exchange Traded Notes 5.1% Exchange Traded Funds 1.5% Cash and Other Assets (Net) 0.6% Pear Tree Risk Parity FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2015: Quoted Prices Significant Other Significant Market Value at Risk Parity In Active Markets Observable Inputs Unobservable Inputs December 31, 2015 Level 1 Level 2 Level 3 Total Common Stock * $ Common Stock Units Depository Receipts Mutual Funds - Preferred Stock - - Real Estate Investment Trusts - Rights 54 66 - Short Term Investments - Total $ The following is a reconciliation of Level 3 assets for which unobservable inputs were used to determine fair value. Risk Parity Common Stock Balances as of 03/31/2015 $ Realized gain (loss) $ Change in unrealized appreciation (depreciation) $ Purchases $ Sales $ Transfer into Level 3 $ Transfer out ofLevel 3 $ Balances as of 12/31/2015 $ *Refer to Schedule of Investments for breakout by country. *Transfers between Levels are recognized at the end of the reporting period. *Risk Parity Fund transferred $ 13,594,950 out of Level 1 into Level 2, $ 34,758 out of Level 2 into Level 1, $ 13,655 out of Level 2 into Level 3 and $ 36,027 out of Level 3 into Level 1. *Common stock labeled as Level 2 balance consists of the market value of the associated Level 2 investments in the following industries : Risk Parity Aerospace & Defense $ Airlines Auto Components Automobiles Banks Beverages Chemicals Construction & Engineering Constructions Materials Diversified Financial Services Diversified Telecommunications Electric Utilities Electronic Equipment & Instruments Food & Drug Retailing Food Products Gas Utilities Health Care Providers & Services Hotel Restaurant & Leisure Household Products Industrial Conglomerates Insurance Internet Software & Services IT Consulting & Services Machinery Media Metals & Mining Multiline Retail Oil & Gas Paper & Forest Products Personal Products Pharmaceuticals & Biotechnology Real Estate Semiconductor Equipment & Products Software & Services Specialty Retail Textiles & Apparel Tobacco Trading Companies & Distributors Transportation & Infrastructure Water Utilities Wireless Telecommunication Services $ *Common stock labeled as Level 3 balance consists of the market value of the associated Level 3 investments in the following industries : Risk Parity Pharmaceuticals & Biotechnology $ $ The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of December 31, 2015 : Impact to Fair Value Valuation Unobservable Valuation from a Common Stock December 31, 2015 Methodologies Input (1) Range Decrease in Input (2) Risk Parity $ Market Comparable Comparability 100% Decrease Adjustment In determining certain of these inputs, management evaluates a variety of factors including economic conditions, industry and market developments, and company specific developments. This column represents the directional change in the fair value of the Level 3 investments that would result from a decrease to the corresponding unobservable input.An increase to the observable input would have the opposite effect. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE FUND SCHEDULE OF INVESTMENTS December 31, 2015 Common Stock - 98.2% Shares Value AUSTRALIA - 3.3% BHP Billiton plc (b) $ Northern Star Resources Limited South32 (a)(b) WorleyParsons Ltd. BELGIUM - 2.4% Solvay S.A. CANADA- 1.6% Methanex Corporation FINLAND - 4.4% Caverion Corporation Kone OYJ, Class B Konecranes OYJ YIT OYJ FRANCE - 6.9% Christian Dior S.A. Imerys S.A. Ipsos Michelin (CGDE) GERMANY - 20.6% BASF SE Deutsche Telekom AG Freenet AG Hannover Rueck SE Lanxess AG Linde Group (The) Muenchener Rueckvers AG Symrise AG Wincor Nixdorf AG HONG KONG- 2.1% Guangdong Investment Limited REXLot Holdings Limited *, (a) INDIA- 2.4% Infosys Limited - SP(b) IRELAND - 2.8% Greencore Group plc ISRAEL - 2.6% Teva Pharmaceuticals SP (b) ITALY - 0.9% Trevi Finanziaria SpA JAPAN - 6.6% Asahi Group Holdings Limited KDDI Corporation Showa Denko K.K. NORWAY - 4.6% DnB Bank ASA SpareBank 1 SR-Bank ASA Yara International ASA RUSSIA - 0.5% Sberbank of Russia (b) SOUTH AFRICA - 1.0% Sasol Limited SOUTH KOREA - 4.3% Kia Motors Corporation (a) Samsung Electronics Company Limited SWEDEN - 8.0% Duni AB Investor AB, Class B Loomis AB, Class B Svenska Handelsbanken AB, Class A SWITZERLAND - 2.0% Novartis AG THAILAND - 2.4% Thai Oil PCL UNITED KINGDOM - 18.8% Barratt Developments plc BBA Aviation plc Bellway plc International Game Technology Persimmon plc Rexam plc Standard Chartered plc Taylor Wimpey plc TOTAL COMMON STOCK (Cost $ 1,446,991,787 ) SHORT TERM INVESTMENTS - 1.7% Par Value Value Money Market - 1.7% State Street Institutional Liquid Reserves $ $ (Cost $ 27,208,690) TOTAL INVESTMENTS - 99.9% (Cost $ 1,474,200,477) OTHER ASSETS & LIABILITIES (NET) - 0.1% NET ASSETS - 100% $ * Fair Valued by Valuation Committee as delegated by Pear Tree Funds Board of Trustees that represent 0.01% of net assets as of December 31, 2015. (a) Non-income producing security (b) ADR - American Depository Receipts (c) At December 31, 2015, the unrealized appreciation of investments based on aggregate cost for federal tax purposes of $ 1,477,218,559 was as follows : Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation/(depreciation) $ The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Consumer Discretionary 23.0% Materials 22.0% Financials 13.5% Industrials 8.9% Telecommunication Services 7.8% Information Technology 7.1% Consumer Staples 4.9% Health Care 4.6% Energy 4.3% Utilities 2.1% Cash and Other Assets (Net) 1.8% Pear Tree Foreign Value Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2015: Quoted Prices Significant Other Significant Market Value at Foreign Value In Active Markets Observable Inputs Unobservable Inputs December 31, 2015 Level 1 Level 2 Level 3 Total Common Stock * $ Depository Receipts - - Short Term Investments - - Total $ The following is a reconciliation of Level 3 assets for which unobservable inputs were used to determine fair value. Foreign Value Common Stock Balances as of 03/31/2015 $ - Realized gain (loss) $ - Change in unrealized appreciation (depreciation) $ - Purchases $ - Sales $ - Transfer into Level 3 $ Balances as of 12/31/2015 $ *Refer to Schedule of Investments for breakout by country. *Transfers between Levels are recognized at the end of the reporting period. *Foreign Valuetransferred $ 775,114,089 out of Level 1 into Level 2 and$ 200,697 out of Level 1 into Level 3. *Common stock labeled as Level 2 balance consists of the market value of the associated Level 2 investments in the following industries : Foreign Value Automobiles $ Banks Beverages Chemicals Commerial Services and Supplies Computers & Peripherals Construction & Engineering Diversified Financials Diversified Telecommunication Services Household Durables Insurance Machinery Oil & Gas Pharmaceuticals Semiconducter Equipment & Products Wireless Telecommunication Services $ *Common stock labeled as Level 3 balance consists of the market value of the associated Level 3 investments in the following industries : Foreign Value HotelsRestaurant & Leisure $ The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of December 31, 2015 : Impact to Fair Value Valuation Unobservable Valuation from a Common Stock December 31, 2015 Methodologies Input (1) Range Decrease in Input (2) Foreign Value $ Market Comparability 100% Decrease Comparable Adjustment In determining certain of these inputs, management evaluates a variety of factors including economic conditions, industry and market developments, and company specific developments. This column represents the directional change in the fair value of the Level 3 investments that would result from a decrease to the corresponding unobservable input.An increase to the observable input would have the opposite effect. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. PEAR TREE POLARIS FOREIGN VALUE SMALL CAP FUND SCHEDULE OF INVESTMENTS December 31, 2015 Common Stock - 96.5% Shares Value AUSTRALIA - 3.0% Asaleo Care Ltd. Programmed Maintenance Services Limited WorleyParsons Ltd. AUSTRIA - 0.6% Semperit AG Holding BELGIUM - 1.9% Kinepolis Group BRAZIL - 1.8% Equatorial Energia S.A. CHINA - 2.9% China Hongxing Sports Limited * (a) Shanghai Mechanical & Electrical Industry Co.Limited - B Xinhua Winshare Publishing and Media Co., Limited DENMARK - 2.3% DFDS A/S Egypt - 0.7% Egypt Kuwait Holding Company S.A.E. FINLAND - 1.2% PKC Group OYJ FRANCE - 2.0% Bonduelle S.A. Ipsos GERMANY- 4.3% Freenet AG QSC AG Sixt SE HONG KONG - 6.1% AMVIG Holdings Limited Emperor Watch & Jewellery Limited REXLot Holdings Limited * Samson HoldingLimited Texwinca Holdings Limited VST Holdings Limited (a) VTech Holdings Limited INDIA - 6.3% KRBL Limited LIC Housing Finance Limited NIIT Technologies Limited South Indian Bank Limited Usha Martin Group Limited (a) IRELAND - 6.1% Glanbia plc Greencore Group plc IFG Group plc UDG Healthcare plc ITALY - 3.0% De'Longhi SpA Trevi Finanziaria SpA JAPAN - 14.3% BML Inc. Chugoku Marine Paints Limited Daicel Corporation DaiichiKosho Co., Limited IBJ Leasing Company, Limited Nihon House Holdings Co., Limited Prima Meat Packers Limited Unipres Corporation VT Holdings Co., Limited NORWAY - 4.7% ABG Sundal Collier Holding ASA Borregaard ASA. SpareBank Nord-Norge SpareBank 1SMN SpareBank 1 SR-Bank ASA PHILIPPINES - 1.9% Manila Water Company, Inc. Portugal - 1.1% Redes Energéticas Nacionais, SGPS, S.A. SINGAPORE - 2.1% Breadtalk Group Limited M1 Limited SOUTH AFRICA - 1.3% Clicks Group Limited SWEDEN - 3.6% Duni AB Loomis AB, Class B Nolato AB, Class B SWITZERLAND - 0.8% Vetropack Holding AG TAIWAN - 4.6% Chong Hong Construction Co., Ltd. Holtek Semiconductor, Inc. Huaku Development Co., Ltd. WT Microelectronics Co., Limited (a) THAILAND - 5.0% Hana Microelectronics PCL Ratchaburi Electricity Generating Holding PCL Thai Union Group PCL UNITED KINGDOM - 14.9% Alternative Networks plc BBA Aviation plc Character Group plc Clarkson plc Crest Nicholson Holdings plc Galliford Try plc Halfords Group plc Lancashire Holdings Limited The Restaurant Group plc Vitec Group plc Wetherspoon (J.D.) plc TOTAL COMMON STOCK (Cost $ 538,528,929 ) Preferred Stock - 1.7% GERMANY Dräegerwerk AG (Cost $14,225,000) Short Term Investments - 1.9% Par Value Value Money Market - 1.9% State Street Bank Institutional Liquid Reserves $ (Cost $ 10,615,701) TOTAL INVESTMENTS - 100.1% (Cost $ 563,369,630) OTHER ASSETS & LIABILITIES (NET) - (0.1%) NET ASSETS - 100% $ * Fair Valued by Valuation Committee as delegated by Pear Tree Funds Board of Trustees that represent 0.03 % of net assets as of December 31, 2015. (a) Non-income producing security (b) At December 31, 2015, the unrealized appreciation of investments based on aggregate cost for federal tax purposes of $ 563,478,792 was as follows : Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation/(depreciation) $ The percentage of each investment category is calculated as a percentage of net assets. SECTOR ALLOCATIONS (as a percentage of Total Net Assets) Consumer Discretionary 25.4% Industrials 15.4% Financials 14.2% Consumer Staples 10.9% Information Technology 8.5% Utilities 6.4% Materials 6.3% Telecommunication Services 5.5% Health Care 4.3% Energy 1.3% Cash and Other Assets (Net) 1.8% Pear Tree Foreign Value Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2015: Quoted Prices Significant Other Significant Market Value at Foreign Value Small Cap In Active Markets Observable Inputs Unobservable Inputs December 31, 2015 Level 1 Level 2 Level 3 Total Common Stock * $ Preferred Stock 0 - Short Term Investments 0 - Total $ The following is a reconciliation of Level 3 assets for which unobservable inputs were used to determine fair value. Foreign Value Small Cap Common Stock Balances as of 03/31/2015 $ Realized gain (loss) $ - Change in unrealized appreciation (depreciation) $ Purchases $ - Sales $ - Transfer into Level 3 $ Balances as of 12/31/2015 $ *Refer to Schedule of Investments for breakout by country. *Transfers between Levels are recognized at the end of the reporting period. *Foreign Value Small Cap Fund transferred $ 202,846,959 out of Level 1 into Level 2 and $ 195,171 out of Level 1 into Level 3. *Common and preferred stock labeled as Level 2 balance consists of the market value of the associated Level 2 investments in the following industries : Foreign Value Small Cap Auto Components $ Banks Chemicals Commercial Services & Supplies Communications Equipment Construction & Engineering Containers & Packaging Distributors Diversified Financials Diversified Telecommunication Services Electronic Equipment & Instruments Electric Utilities Food Products Health Care Providers & Services Health Equipment & Supplies Household Durables Machinery Manufacturing Marine Media Trading Companies & Distributors Water Utilities $ *Common stock labeled as Level 3 balance consists of the market value of the associated Level 3 investments in the following industries : Foreign Value Small Cap Leisure Equipment & Products $ Hotels Restaurant & Leisure $ The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of December 31, 2015 : Impact to Fair Value Valuation Unobservable Valuation from a Common Stock December 31, 2015 Methodologies Input (1) Range Decrease in Input (2) Foreign Value Small Cap $ Market Comparability 100% Decrease Comparable Adjustment In determining certain of these inputs, management evaluates a variety of factors including economic conditions, industry and market developments, and company specific developments. This column represents the directional change in the fair value of the Level 3 investments that would result from a decrease to the corresponding unobservable input.An increase to the observable input would have the opposite effect. Securities valuation policies and other investment related disclosures are hereby incorporated by reference from the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures (a)The registrant’s principal executive officer and principal financial officer have concluded, based upon their evaluation of the effectiveness of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) of the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing date of the report that the registrant’s disclosure controls and procedures are reasonable designed to ensure that information required to be disclosed by the registrant’s Form N-Q is recorded, processed, summarized and reported with the required time periods and that information required to be disclosed by the registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a- 3(d) of the Investment Company Act of 1940, as amended) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940, as amended are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Pear Tree Funds By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee Date:February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Willard L. Umphrey Willard L. Umphrey Chairman, President and Trustee (Principal Executive Officer) Date: February 26, 2016 By:/s/ Leon Okurowski Leon Okurowski Treasurer (Principal Financial Officer) Date: February 26, 2016
